PCMT Corporation
4 Nafcha Street
Jerusalem, Israel 95508
(972) 500-1128


October 18, 2007


Strictly Confidential


Mr. Shabtai Shoval
Chief Executive Officer
Suspect Detection Systems Ltd.
31 Habarzel Street
Tel Aviv Israel



Re:
Due Diligence of SDS Technology



Dear Mr. Shoval:
 
PCMT Corporation (“PCMT”) appreciates the opportunity to discuss with Suspect
Detection Systems Ltd. (“SDS”) a potential transaction on terms and conditions
to be negotiated. In order to pursue our interest in SDS, PCMT would like to
conduct a due diligence review of SDS and its technology. Accordingly, the
parties agree as follows:


1.    Due Diligence. SDS and its representatives shall enable the officers,
accountants, counsel, bankers and other representatives of PCMT access to its
properties, books, records, personnel, business and other relationships, and
will fully cooperate in order that PCMT shall have full opportunity to make such
investigation as it desires to make.


2.    Payments to SDS. Upon execution of this letter agreement, and on each of
November 11th and December 11th, PCMT shall pay SDS the sum of US $20,000.


3.    Exclusivity. In consideration hereof, SDS shall not, directly or
indirectly, through any director, officer, member, manager, employee, agent,
creditor, representative or otherwise (and each of said parties shall use
reasonable efforts to insure such persons shall not directly or indirectly) (i)
solicit, initiate or encourage the submission of inquiries, proposals or offers
from any person or entity relating to (x) any business combination with respect
to SDS or the business or assets of SDS; or (y) the sale of any of the assets
and/or securities of SDS (an "Alternative Transaction"), (ii) enter into or
participate in any negotiations, or initiate any discussions or continue any
discussions initiated by others, regarding any Alternative Transaction, or
furnish to any other person or entity any information with respect to the assets
or business of SDS or its business for the purposes of pursuing a possible
Alternative Transaction with any other party, or (iii) otherwise participate in,
assist, facilitate or encourage any effort or attempt by any other person or
entity to do any of the foregoing. SDS shall promptly notify PCMT of any
proposal or inquiry made to it or any of its directors, officers, members,
managers, creditors, employees, agents, representatives, or otherwise with
respect to any of the foregoing.
 

--------------------------------------------------------------------------------




4.    Confidentiality. Except as required by applicable law, neither party shall
disclose nor permit its officers, representatives, agents or employees to
discuss the existence or terms of this letter agreement to any third party.


5.    Binding Effect; Termination. The parties agree to negotiate in good faith
the terms and conditions of the definitive agreements with respect to a
potential transaction. The parties will use their best efforts to effectuate the
closing of a transaction on or before ________, 2007; provided, however, that
this letter agreement will terminate upon written notice by PCMT to SDS at any
time prior thereto at which point the parties shall no longer have any rights or
obligations with respect to this agreement.


6.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed therein without giving effect to conflict of law principles.


7.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


8.    Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.


If the foregoing accurately sets forth our agreement, please execute where
indicated below and return a fully executed copy of this letter agreement to our
attention, whereupon it shall become a valid and binding agreement between us in
accordance with the terms hereof.
 

        Very truly yours,       PCMT CORPORATION       
   
   
    By:  
/s/ Nachman Shlomo Kohen
 

--------------------------------------------------------------------------------

Name: Nachman Shlomo Kohen
 
Title: Chief Executive Officer

 
AGREED TO AND ACCEPTED
AS OF THIS 18th DAY OF OCTOBER, 2007:
SUSPECT DETECTION LTD.
 
By:  /s/ Shabtai Shoval
Name: Shabtai Shoval
Title: Chief Executive Officer
 

--------------------------------------------------------------------------------


 